Citation Nr: 1014186	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-38 012	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the posttraumatic stress disorder (PTSD) 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

5.  Entitlement to service connection for erectile 
dysfunction (ED).

6.  Entitlement to special monthly compensation (SMC) for the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from April 1966 to April 1969, including five months in 
Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2008 rating decision 
issued by the above Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The June 2008 rating decision, in part, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation for that disability.  The 
appellant is appealing the initial rating that was assigned 
to the psychiatric disability after service connection was 
granted.  As a result, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.

The issue of entitlement to service connection for erectile 
dysfunction (ED) and the issue of entitlement to special 
monthly compensation (SMC) for the loss of use of a creative 
organ are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action is required.

FINDINGS OF FACT

1.  Since May 2007, the appellant's PTSD disability has been 
manifested by irritability, social isolation, survivor guilt, 
recurring memories, difficulty sleeping, nightmares, 
depression, and hypervigilance; and it has been productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but not reduced reliability and 
productivity.

2.  Since May 2007, the appellant's clinical Global 
Assessment of Functioning scores have ranged from 48 to 55.

3.  The service medical records contain no findings or 
diagnoses of any hypertension or high blood pressure, nor was 
any such chronic disorder clinically documented until many 
years after the appellant's separation from active duty in 
February 1968.

4.  There is no competent medical evidence of any nexus 
between the appellant's current hypertension and his active 
service or a service-connected disability.

5.  There is no clinical evidence of the existence of any 
peripheral neuropathy in either one of the appellant's upper 
extremities at any time.

6.  There is no clinical evidence of the existence of any 
peripheral neuropathy in either one of the appellant's lower 
extremities at any time.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent are not met for the appellant's PTSD disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2009); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  Hypertension was not incurred in or aggravated by 
service, nor is it due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2009).

3.  Peripheral neuropathy of either upper extremity was not 
incurred in or aggravated by service, nor is it due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).

4.  Peripheral neuropathy of either upper extremity was not 
incurred in or aggravated by service, nor is it due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to an evaluation 
in excess of 30 percent for his PTSD disability because his 
symptoms are commensurate with those associated with a 50 
percent evaluation.  He also contends that he is entitled to 
service connection for hypertension and for peripheral 
neuropathy of all four extremities.  The appellant has stated 
that he has been treated for peripheral neuropathy.

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice. 

The appellant's PTSD claim arises from his disagreement with 
the initial evaluation assigned for that disability following 
the grant of service connection.  The Court, quoting from the 
legislative history of the VCAA, has held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering notice 
under 38 U.S.C.A. § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, supra, at 491.

Turning to the appellant's service connection claims, in June 
2007, the RO sent the appellant a letter informing him of the 
types of evidence needed to substantiate his service 
connection claims and its duty to assist him in 
substantiating his service connection claims under the VCAA.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claims, such as medical 
records, records from other Federal agencies, etc.  He was 
advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claims.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2008 rating 
decision and the November 2008 SOC explained the bases for 
the RO's actions, and provided him with opportunities to 
submit more evidence.  It appears that all obtainable 
evidence identified by the appellant relative to his service 
connection claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of the 
service connection claims, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the June 2007 letter 
contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) dated between 
1966 and 1969 have been associated with the claims file.  VA 
outpatient medical treatment records have also been 
associated with the claims file.  The appellant was afforded 
VA medical examinations in January 2008, February 2008, and 
April 2008.  A medical opinion is adequate when it is based 
upon consideration of the appellant's prior medical history 
and examinations and also describes the disability in 
sufficient detail so that the Board's "evaluation of the 
claimed disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of these 
examinations was conducted by a medical professional, and the 
associated reports reflect review of the appellant's prior 
medical records.  The examinations included reports of the 
symptoms for each claimed condition and demonstrated 
objective evaluations.  The psychiatric examiner was able to 
assess and record the condition of the appellant's 
psychiatric disability.  Medical examinations were 
accomplished that addressed the appellant's hypertension and 
neurologic status.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's claimed conditions.  
Further, the VA examination reports addressed the applicable 
criteria.  As a result, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 
and Green v. Derwinski, supra.  Therefore, the Board 
concludes that the appellant was afforded adequate 
examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence need for service connection and for increased 
evaluations for PTSD, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  PTSD initial increased rating claim

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the appellant's service medical treatment records; 
his VA treatment records dated between November 2004 and 
April 2008; the report of the VA examination conducted in 
February 2008; and various written statements submitted by 
the appellant and his representative.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Review of the medical evidence of record reveals that the 
appellant sought VA treatment for depression in April 2007.  
He said that he had been very depressed lately and that he 
cried easily.  The appellant stated that he had had suicidal 
thoughts back in October or November of 2006.  However, he 
did not have any suicidal ideation or plan in 2007.  The 
appellant underwent a psychiatric evaluation at a VA facility 
in May 2007.  He reported that he had been having flashbacks 
and nightmares about Vietnam, as well as feelings of avodance 
and hypervigilance, since a September 2007 unit reunion.  He 
said that he was jumpy, emotionally distant and separate from 
people, distrustful of others, tired all of the time and 
disinterested in things.  The appellant described having poor 
motivation, decreased concentration and anxiety.  He said 
that he was easily angered and irritable, that he had no 
interest in being social and that his libido was down.  On 
mental status examination, the appellant was neatly groomed 
and made good eye contact.  He was able to easily engage in 
conversation.  His mood was depressed.  His thought process 
was coherent and thought-directed.  He did not have any 
perceptual disturbances, delusional material, suicidal 
ideation or homicidal ideation.  He was alert and oriented 
times three.  Concentration and memory were intact.  Insight 
and judgment were good.  The psychiatrist rendered Axis I 
diagnoses of PTSD and major depressive disorder.  On Axis V, 
the doctor assigned a current GAF of 48; past year was 
unknown.  The psychiatrist prescribed medication for the 
appellant.  

During a May 2007 visit to a VA mental health clinic, the 
appellant reported that he did not have nightmares any more 
and that he did not wake up screaming any more.  He said that 
he did not like crowds and that he sometimes felt that people 
wanted to take things away from him.  He said that his road 
rage was improved.  The appellant denied suicidal ideation 
and homicidal ideation.  He denied auditory and visual 
hallucinations, although he did say that sometimes he would 
hear sounds that he had heard before or people whispering his 
name.  He reported having anger measuring at 8/10; anxiety 4-
5/10; and irritability 3-4/10.  The appellant's nightmares 
were assessed as stable.  A July 2007 VA Mental Health Clinic 
note indicates that the appellant was alert and oriented 
times three.  He was well groomed and had good hygiene.  The 
appellant stated that he was not having any nightmares and 
that he was getting six to eight hours of sleep per night.  
His concentration was increased.  His motivation was 
decreased.  He reported occasional depression.  The appellant 
denied suicial ideation and intent, as well as homicidal 
ideation and auditory and visual hallucinations.  He said 
that his mood was occasionally depressed.  On mental status 
examination, his thought process was logical and goal-
oriented.  He did not have any bizarre or paranoid delusions.  
The clinical assessment was that the appellant's nightmares 
were stable and that his mood was unstable.  In August 2007, 
the appellant said that he had been having violent dreams 
from PTSD.

The appellant underwent a VA PTSD examination in February 
2008; the examiner reviewed the appellant's claims file.  The 
appellant complained of recurrent nightmares, hypervigilance, 
recurring memories, trouble keeping jobs, difficulty in 
marital relationships, survivor guilt, problems with 
irritability and anger, exaggerated startle reflex and 
depression.  He said that these problems were severe.  The 
appellant reported going to the VFW four to five times per 
week.  He also said that he was currently working fulltime as 
a quality coordinator at an airplane parts company and that 
he had been working there since September 2007.  The 
appellant stated that he had conflicts with managers and 
supervisors and that he had problems with authority figures.  
He said that he did not feel his managers were fully 
appreciative of his skills and that they did not pay 
attention to what he could contribute.  The examiner noted 
that the appellant, in summary, described a pattern of 
moderate occupational impairment over the course of many 
years.  The examiner also noted that the appellant had 
reported a history of moderate social impairement with 
marital problems.  The appellant stated that he had no intent 
to commit suicide and that he never took steps to act on any 
plan.  The examiner noted that the appellant was not 
currently evidencing difficulties in his activities of daily 
living (ADLs) secondary to his psychiatric symptoms.  

On mental status examination, the appellant's grooming and 
hygiene were characterized as good.  He endorsed a tendency 
toward paraoid thinking associated with hypervigilance.  He 
denied auditory and visual hallucinations, as well as 
homicidal ideation.  He endorsed anhedonia.  The appellant 
was noted to have mild difficulty with tasks involving short 
term memory and mild deficits with remote memory.  Detachment 
and estrangement were noted.  The appellant's depressed mood 
was said to come and go and it was noted that he had a 
tendency to get angry quickly.  The examiner rendered a 
diagnosis of PTSD, as well as a diagnosis of depressive 
disorder that was described as secondary to the PTSD.  On 
Axis V, the examiner assigned a current GAF score of 55.

The appellant subsequently continued to receive VA outpatient 
treatment.  This treatment included medications for his 
psychiatric symptoms.  His behavior was noted to be normal in 
January 2008.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, Diagnostic Code 9411, for PTSD, 
a 10 percent evaluation may be assigned when there is an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994), of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health - 
illness, and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between May 2007 and February 2008, the appellant's GAF score 
(as assigned by VA mental health care providers) ranged 
between 48 and 55.  

Based on a review of the evidence of record, lay and 
clinical, the appellant is not entitled to an evaluation in 
excess of 30 percent.  There is no current suicidal ideation 
and the appellant is able to work.  The appellant's memory is 
mildly affected at worst and he does not experience panic 
attacks.  In addition, the appellant's GAF score in February 
2008 was 55, which shows moderate symptoms and moderate 
difficulty in social and occupational functioning due to 
PTSD.  The appellant's symptomatology does not reflect any 
current homicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene. 

Moreover, the evidence of record reveals no impairment of the 
thought process or communication.  The appellant has not 
exhibited any inappropriate behavior, and has been able to 
maintain his personal hygiene and other activities of daily 
living.  He has never been noted to be other than alert and 
oriented.  While he has had some difficulty in adapting to 
stressful circumstances and problems maintaining effective 
relationships, the Board finds that an initial evaluation in 
excess of 30 percent is not warranted.  The evidence of 
record does not establish that he has demonstrated such 
symptoms as: circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  

While the appellant has evidenced some disturbances of 
motivation and mood and some difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence of record shows that the appellant has maintained 
his current marital relationship and that he has appeared for 
medical treatment without any serious psychiatric complaints.  
The evidence of record does not demonstrate that he exhibited 
any memory loss that was more than mild, any loss of impulse 
control or any diminished judgment.  The evidence of record 
did demonstrate that the appellant experienced such symptoms 
as hypervigilance and recurring memories and that he did 
demonstrate reduced reliability and productivity due to some 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore an initial evaluation in excess of 
30 percent would not be warranted under the current rating 
criteria.

Notwithstanding the above discussion, an increased evaluation 
for the PTSD disability could be granted if it were 
demonstrated that that particular disability presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints 
associated with employment, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any 
hospitalization for the service-connected PTSD disability at 
issue, and that the manifestations of that disability are not 
in excess of those contemplated by the currently assigned 30 
percent rating.  Furthermore, although the appellant 
experiences occupational impairment, there is no indication 
in the record that the average industrial impairment from the 
PTSD disability would be in excess of that contemplated by 
the assigned 30 percent rating.  The Court has held that, 
"if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

The Board finds no evidence that the PTSD disability presents 
such an unusual or exceptional disability picture as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  As discussed above, 
there are higher ratings available for psychiatric 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in regard to the PTSD 
disability.  The appellant has not required any 
hospitalization for this disability; nor has he required any 
extensive treatment.  The appellant has not offered any 
objective evidence of any symptoms due to the PTSD disability 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating for the PTSD disability is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own). 

In this case, the reported symptomatology of the PTSD 
disability fits squarely within the relevant rating scheme 
for psychiatric disabilities.  In short, the rating criteria 
contemplate not only the appellant's symptoms but the 
severity of the disability.  For these reasons, referral for 
extraschedular consideration is not warranted for the PTSD 
disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his PTSD disability has been more 
severe than the assigned disability ratings reflect.  He 
maintains that he experiences problems with his work and 
daily activities that are due to the PTSD disability.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 
1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  
In this case, however, the competent medical evidence 
offering the specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the PTSD disability 
on appeal.  The lay testimony has been considered together 
with the probative medical evidence clinically evaluating the 
severity of the PTSD disability symptoms.  The clinical 
assessments of record are considered persuasive as to the 
appellant's degree of impairment due to PTSD since they 
consider the overall industrial impairment due to his 
psychiatric illness.  

The preponderance of the most probative evidence does not 
support assignment of any higher rating  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Since the preponderance of the evidence is 
against an allowance of an initial evaluation in excess of 30 
percent for PTSD under the schedular criteria, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, while an initial 
rating is at issue, the appellant has not alleged 
unemployability and, as reflected by the February 2008 VA 
examination report, he was then working full-time.  
Therefore, the Board finds that no further consideration of a 
TDIU award is warranted.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected PTSD disability.  
As reflected in the decision above, the Board has not found 
variation in the appellant's symptomatology or clinical 
findings for the PTSD disability that would warrant the 
assignment of any staged rating for that condition.  Based 
upon the record, the Board finds that at no time during the 
claim/appellate period has the PTSD disability on appeal been 
more disabling than as currently rated.

B.  Service connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 
(2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as hypertension, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Court has held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Where a 
service-connected disability aggravates a non-service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline 
level of severity of the non-service-connected condition and 
deducting that baseline level, as well as any increase due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

1.  Hypertension

For VA purposes, hypertension means that the diastolic blood 
pressure is predominantly 90 mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

In considering in-service incurrence, the Board notes that 
the appellant's service treatment records fail to demonstrate 
any complaints or treatment referable to hypertension.  The 
report of the appellant's February 1966 entrance examination 
showed that his blood pressure reading was 118/78.  At the 
time of the appellant exit examination in July 1969, his 
blood pressure reading was 118/72.  

Review of the evidence of record also no evidence of any 
diagnosis of or treatment for hypertension within one year of 
the appellant's separation from service in February 1968.  A 
January 2005 VA outpatient treatment note indicates that the 
appellant had been diagnosed with high blood pressure by a 
private physician in 1992.  The appellant reported that he 
had not been taking his blood pressure medication for three 
months.  The treatment note also indicates that the appellant 
had been diagnosed with diabetes mellitus by a private 
physician in 2003; he was currently taking oral medication 
for his diabetes.  On physical examination, the appellant's 
blood pressure was 154/104.  The treatment plan was to start 
blood pressure medication.  In April 2007, it was noted that 
the appellant's hypertension was suboptimally controlled; his 
medication was adjusted.  

The appellant underwent a VA urology examination in January 
2008; the examiner reviewed the claims file.  The examiner 
noted that the appellant had been diagnosed with high blood 
pressure in 1992, and with diabetes mellitus in 2003.  The 
appellant was noted to be taking daily medication for his 
high blood pressure; the examiner indicated that the 
appellant had taken similar beta-blockers since the onset of 
his treatment for hypertension.  The examiner rendered 
diagnoses which included one of hypertension, controlled with 
medication.  

The appellant underwent a VA diabetes examination in April 
2008; the examiner noted that the appellant had never been 
placed on insulin.  The examiner also noted that the 
appellant had been diagnosed with hypertension 15 years 
earlier and that he was on medication for that condition.  
The examiner further stated that the appellant's hypertension 
was controlled.  On physical examination, the appellant's 
blood pressure was 140/77.  The examiner concluded that it 
was less likely than not that there was any relationship 
between the hypertension diagnosed 15 years before and the 
diabetes diagnosed in 2005.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the evidence of record does not reveal that the 
appellant regularly sought treatment for high blood pressure 
readings or for hypertension either during service or for 
many years after service.  In particular, he has indicated 
that his current hypertension was initially diagnosed by a 
private doctor around 1992.  He has not reported any earlier 
related pathology.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
the appellant's lay statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service or a 
service-connected disability and current complaints.  In this 
case, the Board finds that the weight of the competent 
evidence is against a finding that the appellant's 
hypertension to active duty or a service-connected 
disability, despite his contentions to the contrary.  To that 
end, the Board places significant probative value on the VA 
medical examinations discussed above which reveal that the 
Veteran reported that he first was diagnosed with 
hypertension in 1992.  After a physical examination in April 
2008, the examiner diagnosed hypertension.  The examiner 
opined that it was less likely than not that the appellant's 
hypertension was related to the service-connected diabetes 
disability.  The January 2008 VA examiner noted, after a 
review of the claims file, that the appellant was on the same 
sort of medication (beta-blocker) that he had been prescribed 
since his hypertension was first treated.  The medical 
evidence of record also indicates that the appellant's 
hypertension was described as in control on more than one 
occasion.  
	
	As previously noted, service connection may be granted for a 
chronic disability resulting from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  In this case, the appellant is service-
connected for PTSD and for diabetes mellitus, but there is no 
competent medical evidence of record that provides a causal 
nexus between those service-connected disabilities and the 
onset or severity of the appellant's current hypertension.  
There is no indication that the VA examiners were not fully 
aware of the appellant's past medical history or that there 
was any misstatement of any relevant fact by any VA examiner 
in relation to the appellant's hypertension.  Moreover, there 
is no contradicting medical evidence of record to indicate 
the existence of any causal connection between the onset or 
severity of the appellant's current hypertension and any 
incident of service or any service-connected disability.  
Therefore, the Board finds the VA examiner opinions to be of 
great probative value.  

The Board has also considered the appellant's statements 
asserting a nexus between his currently-diagnosed 
hypertension and active service or a service-connected 
disability.  While the Board reiterates that the appellant is 
competent to report symptoms as they come to him through his 
senses, hypertension is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Layno v. Brown, supra, at 469.  
Such competent evidence has been provided by the medical 
personnel who have examined the appellant during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, supra.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection.  Since the preponderance of the evidence 
is against the appellant's service connection claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As such, the 
appeal is denied.  

2.  Peripheral neuropathy of the four extremities

The appellant has reported treatment for peripheral 
neuropathy of both upper and lower extremities secondary to 
his service-connected diabetes mellitus.  He is seeking 
service connection for the same.

Review of the appellant's service medical treatment records 
does not disclose any clinical findings or diagnoses related 
to peripheral neuropathy of any extremity - upper or lower.  
Review of the appellant's post-service VA medical treatment 
records does reveal a diagnosis of diabetes mellitus; the 
appellant has been awarded service connection for that 
disability.  However, there are no clinical findings of 
record establishing the existence of any such peripheral 
neuropathy.  An April 2007 VA treatment note includes a 
review of systems that indicates that the appellant denied 
neurological problems.  An October 2007 treatment note 
indicates that the appellant's sensory examination was 
normal.  Also in October 2007, the appellant complained of 
right buttock pain that radiated down his thigh into his 
shin.  Paresthesias were reported in the same distribution at 
times.  Sensory examination was normal.  The appellant was 
assessed with right radiculopathy secondary to his lumbar 
spine disorder.  The appellant was seen in a VA emergency 
room in January 2008; his neurological examination was 5/5 in 
each upper extremity and 4+/5 in each lower extremity.  A 
January 2008 note states that, on neurological examination, 
the appellant had no focal deficit.  That same month, the 
appellant was assessed with lumbar disc disease and 
radiculopathy; he had a normal neurological examination of 
both legs.  In February 2008, the appellant underwent a 
diabetic foot examination; the appellant had no complains of 
foot pain.  On physical examination, the sensory examination 
of his feet was within normal limits.  

The appellant underwent a VA medical examination in April 
2008; he complained of bilateral hand numbness.  On physical 
examination, the appellant had normal monofilament testing.  
He also had normal pinprick sensation.  The appellant 
exhibited normal strength in both of his upper extremities 
and in both of his lower extremities.  No muscle atrophy was 
present.


The medical evidence of record is devoid of any diagnosis of 
peripheral neuropathy of any one of the appellant's 
extremities.  The absence of any evidence of any upper or 
lower extremity peripheral neuropathy at any time constitutes 
negative evidence tending to disprove the claims that the 
appellant incurred any such condition during his active 
service or due to a service-connected disability.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact.  

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has bilateral 
peripheral neuropathy of his upper and lower extremities as a 
result of his service-connected diabetes mellitus.  To the 
extent that his statements represent evidence of continuity 
of symptomatology such as numbness, without more, the 
appellant's statements are not competent evidence of a 
diagnosis of peripheral neuropathy, nor do they establish a 
nexus between a medical condition and his military service or 
his service-connected disabilities.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise.  See Espiritui, 
supra.

Furthermore, Congress has specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
appellant's claim for service-connected disability benefits 
for peripheral neuropathy of the upper and lower extremities 
cannot be granted.  

The Board recognizes the sincerity of the arguments advanced 
by the appellant that he has right and left peripheral 
neuropathy of his arms and legs that is related to his 
service-connected diabetes mellitus.  It is true that a 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  While the appellant is competent to say 
that he has experienced problems in his right and left arms 
and legs, he does not have the expertise to state that he has 
peripheral neuropathy; neurologic testing would be required.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  
Thus, the Board cannot give decisive probative weight to the 
opinions of the appellant as to the existence peripheral 
neuropathy of any extremity due to diabetes mellitus, because 
he is not qualified to offer such opinions.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claims of service 
connection for bilateral peripheral neuropathy of the upper 
and lower extremities, including as due to the service-
connected diabetes mellitus disability.  The evidence is 
insufficient to support a grant of service connection for 
said peripheral neuropathy.  For the above reasons, the Board 
finds that the preponderance of the evidence is against the 
appellant's peripheral neuropathy claims.  Because the 
preponderance of the evidence is against each peripheral 
neuropathy service connection claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

Service connection is denied for hypertension.

Service connection is denied for peripheral neuropathy of the 
upper extremities and for peripheral neuropathy of the lower 
extremities.


[Continued on next page]

REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The appellant is service-connected for diabetes mellitus and 
for PTSD.  The VA doctor who examined the appellant in 
January 2008 stated that the appellant had ED.  The examiner 
also indicated that some of the medications in use for the 
appellant's PTSD/depression could be a factor in his ED.  

Judicial interpretation, and the current language of 
38 C.F.R. § 3.310, requires consideration of whether the 
service-connected disability either causes or aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation); 
38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744 (Sept. 7, 
2006) (now codified at 38 C.F.R. § 3.310(b) (2009)).

There is no indication that the RO considered the aggravation 
aspect of the regulation as to the question of whether the 
medications used to treat the appellant's service-connected 
PTSD with secondary depression disability has aggravated his 
ED - especially in light of the fact that the appellant has 
reported worsening ED symptoms since he began taking 
medications to treat his psychiatric disability.  Further 
development of the medical evidence and adjudication on this 
basis are therefore indicated.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.

2.  All VA medical treatment records 
relating to treatment of the appellant's 
PTSD and ED not already of record should 
be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all other medical care 
providers, private or government, who 
have treated him for his PTSD and for his 
ED.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results and 
given an opportunity to submit the 
sought-after records.

4.  After completing the development 
actions listed above and any other 
indicated development, the AMC/RO should 
arrange for a comprehensive review of the 
appellant's claims file by a VA urologist 
to determine the nature and etiology of 
the appellant's ED.  

The reviewer should state whether or not 
any portion of the appellant's ED is 
attributable to medication for the 
treatment of his service-connected 
psychiatric disability; to his other 
medical conditions; to any medication; or 
some other cause or causes, or 
combination thereof.  If the reviewer 
does find that any portion of the 
appellant's ED is attributable to 
treatment of his psychiatric disability 
or to his diabetes disability, the 
reviewer should identify the specific 
amount/proportion of additional ED 
disability that is related to the said 
service-connected disability.

In assessing the relative likelihood as to 
origin and etiology of the ED currently 
present, the reviewer should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50/50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's service-connected disability or to 
treatment thereof, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50/50 probability), with 
the rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

5.  Upon receipt of the VA reviewer's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.

6.  If any additional development is 
necessary to re-adjudicate the issues, 
especially in light of any newly received 
records, that development should be done.

7.  Thereafter, the AMC/RO should re-
adjudicate the appellant's claims for 
service connection for ED and for SMC for 
the loss of use of a creative organ.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. § 3.310(b).

8.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


